Case 2:19-cv-02117-BAB Document 15                Filed 10/30/20 Page 1 of 1 PageID #: 916




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

RICKY DEAN WHITTAKER                                                                 PLAINTIFF

vs.                                 Civil No. 2:19-cv-02117

COMMISSIONER, SOCIAL                                                               DEFENDANT
SECURITY ADMINISTRATION


                                          JUDGMENT
       Comes now the Court in accordance with the Memorandum Opinion entered in the above-

styled case on today’s date, and hereby considers, orders, and adjudicates that the decision of the

Commissioner of the Social Security Administration is AFFIRMED, and Plaintiff’s Complaint is

hereby dismissed with prejudice.

       ENTERED this 30th day of October 2020.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE
